Citation Nr: 0208116	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  00-09-186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether a rating decision rendered by the Regional Office 
(RO) denying an increased rating for a hammertoe deformity 
was timely appealed.


REPRESENTATION

Appellant represented by:	The American Legion



REMAND

The claimant enlisted in the U.S. Navy Reserves in 1942, but 
was subsequently released into inactive duty status.  In May 
1943, he was recalled to active duty to report in July 1943.  
However, prior to reporting he was found to be not physically 
qualified for active duty and was released later in 1943.  He 
later became a member of a State National Guard between 1977 
and 1980, and afterward a member of the Reserves from 1980 to 
1981.


In a VA Form 9, received in September 1999, the claimant 
requested a hearing at the RO before a Member of the Board.  
In a subsequent VA Form 9, which was received in April 2000, 
the claimant indicated that he first wanted a hearing before 
a Hearing Officer at the RO, and then if that would fail, he 
wanted the hearing before the Board.  

In February 2002, while the case was pending before the 
Board, the claimant was sent a letter asking him to clarify 
whether he still wanted to attend a hearing before the Board.

In March 2002, the Board received a response to the hearing 
clarification letter in which the claimant unequivocally 
expressed his desire to have hearing before a member of the 
Board at the RO.  

Since "Travel Board hearings" are scheduled by the RO (See 
38 C.F.R. § 20.704(a) (2001)), the Board is herein remanding 
the case for the purpose of satisfying this procedural due 
process obligation.  

Upon completion of any action or 
procedure deemed to be necessary, if any, 
the RO should make the appropriate 
arrangements to schedule the claimant to 
appear at a hearing to be conducted by a 
member of the Board traveling to the RO 
pursuant to the provisions of 38 C.F.R. 
§ 20.704 (2001).  The RO should notify 
the claimant of the date, time and place 
of such a hearing by letter mailed to his 
current address of record.  The claimant 
is advised that if he desires to withdraw 
the hearing request prior to the hearing, 
he may do so in writing pursuant to 
applicable provisions.  All 
correspondence pertaining to this matter 
should be associated with the claims 
folder.

The case should then be returned to the Board for further 
appellate consideration, if in order.  

The claimant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




